DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s Remarks, Arguments and Amendments filed 11/18/2021.
3. All rejections and/or objections made to claims previously is hereby withdrawn.
4. After a thorough search and examination of the instant application, and in light of the following, a notice of allowability is presented as below:
Prosecution history; 
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, Google Patents and Scholar, IP Discovery, NPL-IEEE, etc.); 
Claims 1, 3-13 and 15-20 (renumbered to 1-18) are allowed.  
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance:
The non-final rejections submitted 08/30/2021 was made under 35 U.S.C. § 103 as mainly being unpatentable over 
Wang et al.: “LARGE SCALE FLIGHT SIMULATION” (United States Patent Application Publication US 20160055275 A1, filed August 21, 2014 and published February 25, 2016, hereafter “Wang”), in view of 
Dupray et al.: “UNMANNED AERIAL VEHICLES” (United States Patent Application Publication US 20170069214 A1, filed July 29, 2016 and published March 9, 2017, hereafter “Dupray”).

In a response, with respect to the above rejections and concerning rejections made to claims 1, (similarly applicable to claims 13, and 20), the Applicant argued, in the Remarks, Arguments, and Amendments filed 11/18/2021.  The arguments has been thoroughly reviewed, especially concerning the subject matters “wherein the plurality of costs are one or more obstacles, the target object is drone, and the distribution of cost is defined as an ellipse whose size is determined by a displacement which is calculated by a linear motion with a maximum acceleration”.
Thorough searches was conducted on PE2E by text string, for example, (@ad<"20200416") AND (drone near3 target$1) AND (distribution near3 (cost OR obstacle$1)) AND (distribution WITH (cost OR obstacle$1) WITH ellipse) AND (ellipse WITH size).
The above search returned zero hit from USPTO patent or patent application publication databases. 
Interference searches on PE2E was also conducted, for example, by a string of key terms, “”costs obstacles target object drone distribution cost ellipse size determined displacement calculated linear motion "maximum acceleration" safety area possible 
However, Lai is dedicated to object tracking and monitoring (including periodic object motion monitoring) based on time-reversal technology in a rich-scattering environment and Lai does not address the issue of cost distribution construction for real time pessimistic tree search on considering how the environment and the behaviors of other agents change dynamically depending on the actions they take, as an effective alternative of Monte Carlo tree search.
 Accordingly, concerning 
“”Claims 1, 13, and 20 recite, inter alia, "wherein the plurality of costs are one or more obstacles, the target object is drone, and the distribution of cost is defined as an ellipse whose size is determined by a displacement which is calculated by a linear motion with a maximum acceleration"”, as the Applicant argued and further argued that 
“”There is no disclosure in any of the cited references, only the Examiner's assertion, that the references teach "wherein the plurality of costs are one or more obstacles"”, 
after a further review of the rejections and the claims, in view of the prosecution histories of the application, and the results of update searches on the subject matters, 

 “simulating, by a hardware processor for each of possible actions of the target object in the environment, a next state occurring thereafter to obtain a plurality of simulated next states, 
Based on a pessimistic scenario which is randomly generated by sampling a plurality of costs from a distribution of cost, the distribution of cost being an area where the target object is to visit in a  future;
identifying, by the hardware processor, a safety area for the target object in each of the plurality of simulated next states; and
evaluating, by the hardware processor, each of the possible actions of the target object, based on the safety area,
wherein the plurality of costs are one or more obstacles, the target object is drone, and 
the distribution of cost is defined as an ellipse whose size is determined by a displacement which is calculated by a linear motion with a maximum acceleration.” 


Claims (3-12), and (15-19) are directly or indirectly dependent upon the independent claims 1, and 13, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1, 3-13 and 15-20 (renumbered to 1-18) are allowed.  
Conclusions
6. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. 
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
February 7, 2022